DETAILED ACTION
The Amendment filed July 27, 2022, have been entered and fully considered. Claims 1-4, 6-19 and 21 are pending in this application. Claims 1, 6 and 15 have been amended and claims 5 and 20 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al., (hereinafter ‘Vayser’, U.S. PGPub. No. 2016/0157920) in view of Tolosa et al., (hereinafter ‘Tolosa', U.S. PGPub. No. 2014/0277296).
  Regarding claim 1, Vayser (Figs. 16A-16D; also see 19A-19D) discloses an electrosurgical device comprising: an electrosurgical blade (electrode blade 1612) having a proximal end and a distal end and comprising a dielectric coating ([0070], “distal section 1616 is preferably insulated with a layer of material, here preferably a glass coating… tip [1602] is preferably insulated by a Teflon (polytetrafluorinated ethylene, PTFE) coating… [and] middle section 1614 of the electrode blade 1612 is preferably also insulated, here preferably with FEP”), at least one of the electrosurgical blade (1612) or the dielectric coating including at least one light-guiding element (see [0070], for tip 1602 which is insulated with various dialectic coatings to guide the light, and the tip 1602 can have various shapes to aid in dispersion of light, such as a curvature or taper as best illustrated in Fig. 19C and 19D); an optic (waveguide 1608) having a proximal end and a distal end, the distal end of the optic optically coupled to the proximal end of the electrosurgical blade (as best illustrated in Fig. 16C and 16D); and a light source (LED board 1606) arranged at the proximal end of the optic (1608) and configured to provide light that is guided through the optic ([0072]) and the at least one light-guiding element (i.e. various dialectic coatings and shapes to aid in dispersion of light, such as a curvature or taper) to illuminate an area around the distal end of the electrosurgical blade (1612; [0071]-[0072]; [0075], “an optical element such as a lens mounted in front of the illumination element such as an LED to direct and shape the light onto the surgical field”). 
Vayser is silent regarding wherein the at least one light-guiding element comprises at least one groove formed on the electrosurgical blade.
However, in the same field of endeavor, Tolosa teaches a similar device (Figs. 1-3) comprising an optical waveguide (100 in Fig. 1) integrated into a multielectrode array (MEA) (Fig. 2). As best illustrated in Figure 2, the device includes a multilayer body (118) having a third layer (118c) which provides optical channels (114) and a light source/light detector (116) of the optical waveguide. In order to provide the optical channels (114), the channel walls may be etched away along the length of the guide ([0024]). In a second method of formation, Tolosa teaches “the channel walls can be etched away in specific regions along the guide or lapses in deposition of the channel wall (outer nozzle) can be programmed into the deposition pattern” ([0025]). This configuration provides multiple paths for the light delivery system allowing the system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrosurgical device as taught by Vayser to include wherein the at least one light-guiding element comprises at least one groove formed on the electrosurgical blade, as taught by Tolosa in order to provide multiple paths for the light delivery system allowing the system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device.
Regarding claim 2, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein the light sources comprises at least one light-emitting diode (LED) (LED board 1606; [0072], “LED board 1606 includes one or more LEDs for providing light which passes through the waveguide. The LED board may be any of the LED or other light sources described in this specification”). 
Regarding claim 3, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein the optic (waveguide 1608) comprises a lens at the proximal end of the optic ([0071], “The distal portion of the waveguide may include a lens, a plurality of lenslets or other optical features which help shape the light emitted therefrom”; [0075], “an optical element such as a lens mounted in front of the illumination element such as an LED to direct and shape the light onto the surgical field”). 
Regarding claim 6, Vayser (Figs. 16A-16D; also see 19A-19D) discloses an electrosurgical device comprising, an electrosurgical blade (electrode blade 1612) having a proximal end and a distal end and comprising a dielectric coating ([0070], “distal section 1616 is preferably insulated with a layer of material, here preferably a glass coating… tip [1602] is preferably insulated by a Teflon (polytetrafluorinated ethylene, PTFE) coating… [and] middle section 1614 of the electrode blade 1612 is preferably also insulated, here preferably with FEP”), at least one of the electrosurgical blade (1612) or the dielectric coating including at least one light-guiding element (see [0070], for tip 1602 which is insulated with various dialectic coatings to guide the light, and the tip 1602 can have various shapes to aid in dispersion of light, such as a curvature or taper as best illustrated in Fig. 19C and 19D); an optic (waveguide 1608) having a proximal end and a distal end, the distal end of the optic optically coupled to the proximal end of the electrosurgical blade (as best illustrated in Fig. 16C and 16D); and a light source (LED board 1606) arranged at the proximal end of the optic (1608) and configured to provide light that is guided through the optic ([0072]) and the at least one light-guiding element (i.e. various dialectic coatings and shapes to aid in dispersion of light, such as a curvature or taper) to illuminate an area around the distal end of the electrosurgical blade (1612; [0071]-[0072]; [0075], “an optical element such as a lens mounted in front of the illumination element such as an LED to direct and shape the light onto the surgical field”).
Although Vayser discloses the energy tip can have various shapes to aid in dispersion of light, such as a curvature or taper ([0070]) or may include an insulative coating to scatter and absorb light from the waveguide ([0070]), Vayser is silent regarding the at least one light-guiding element comprising at least one pattern of texture formed on the electrosurgical blade.
However, in the same field of endeavor, Tolosa teaches a similar device (Figs. 1-3) comprising an optical waveguide (100 in Fig. 1) integrated into a multielectrode array (MEA) (Fig. 2). As best illustrated in Figure 2, the device includes a multilayer body (118) having a third layer (118c) which provides optical channels (114) and a light source/light detector (116) of the optical waveguide. In order to provide the optical channels (114), the channel walls may be etched away along the length of the guide ([0024]). In a second method of formation, Tolosa teaches “the channel walls can be etched away in specific regions along the guide or lapses in deposition of the channel wall (outer nozzle) can be programmed into the deposition pattern” ([0025]). This configuration provides a pattern of texture (i.e. provided by the etching) on the device, providing multiple paths for the light delivery system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrosurgical device as taught by Vayser to include the at least one light-guiding element comprising at least one pattern of texture formed on the electrosurgical blade, as taught by Tolosa in order to provide multiple paths for the light delivery system allowing the system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device.
Regarding claim 7, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein the dielectric coating comprises a multi-layered dielectric coating ([0070]), wherein the dielectric coating includes the at least one light-guiding element ([0070], “distal section 1616 is preferably insulated with a layer of material, here preferably a glass coating… tip [1602] is preferably insulated by a Teflon (polytetrafluorinated ethylene, PTFE) coating… [and] middle section 1614 of the electrode blade 1612 is preferably also insulated, here preferably with FEP”; as broadly claimed, the tip 1602 is insulated by a Teflon coating and the distal section 1616 is preferably insulated with an additional layer of material, such as glass, and middle section 1614 is also insulated, here preferably with FEP, thereby meeting the limitation of a multi-layered dielectric coating; see [0070] for light-guiding properties of the various coatings). 
Regarding claim 8, Vayser in view of Tolosa disclose all of the limitations of the electrosurgical device according to claim 7. Further, it naturally follows that Vayser (Figs. 16A-16D; also see 19A-19D)  necessarily discloses wherein the multi-layered dielectric coating comprises a base layer and a top layer ([0070]). See rejection of claim 7 above. 
Regarding claim 9, Vayser in view of Tolosa disclose all of the limitations of the electrosurgical device according to claim 8. Further, it naturally follows that Vayser necessarily (Figs. 16A-16D; also see 19A-19D) discloses wherein at least one of a pigment, a composite content or a degree of crystallinity varies from the base layer to the top layer ([0070]; as broadly claimed, the tip 1602 is insulated by a Teflon coating and the distal section 1616 is preferably insulated with an additional layer of material, such as glass, and middle section 1614 is also insulated, here preferably with FEP, thereby meeting the limitation of a multi-layered dielectric coating wherein the composite content would necessarily vary between materials). See rejection of claim 7 above. 
Regarding claim 10, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein at least one optical element (waveguide 1608) is embedded in the multi-layered dielectric coating ([0073], “A layer of FEP cladding is disposed over the waveguide and may be heat shrunk down on the two halves, thereby securing the two together”; as broadly claimed, the claim does not limit the layers of the multi-layered dielectric coating to being in direct contact with one another, therefore FEP cladding 1604 may comprise an additional layer of the multi-layered dielectric coating, thereby meeting the limitations of the claim).  
Regarding claim 11, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein the at least one optical element is an optical fiber ([0077], “The fiber optic or fiber optic bundle may be butted up against the waveguide to provide light to the waveguide and subsequently to a surgical field through the waveguide”). 
Regarding claim 12, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein an array of optical fibers ([0077], “the illumination element may be a fiber optic or fiber bundle…a fiber optic may input light to the waveguide from an external source”) are embedded in the multi-layered dielectric coating ([0073], “A layer of FEP cladding is disposed over the waveguide and may be heat shrunk down on the two halves, thereby securing the two together”; as broadly claimed, the claim does not limit the layers of the multi-layered dielectric coating to being in direct contact with one another, therefore FEP cladding 1604 may comprise an additional layer of the multi-layered dielectric coating, thereby meeting the limitations of the claim).  
Regarding claim 13, Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein the dielectric coating comprises glass ([0070], “distal section 1616 is preferably insulated with a layer of material, here preferably a glass coating”). 
Regarding claim 14, Vayser in view of Tolosa teach all of the limitations of the electrosurgical device according to claim 1, but are silent regarding wherein the illuminated area around the distal end of the electrosurgical blade has a diameter of about two inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrosurgical device as taught by Vayser in view of Tolosa to include wherein the illuminated area around the distal end of the electrosurgical blade has a diameter of about two inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 15, Vayser (Figs. 16A-16D; also see 19A-19D) discloses a method comprising: coating an electrosurgical blade (electrode blade 1612) having a proximal end and a distal end with a dielectric layer ([0070], “distal section 1616 is preferably insulated with a layer of material, here preferably a glass coating… tip [1602] is preferably insulated by a Teflon (polytetrafluorinated ethylene, PTFE) coating… [and] middle section 1614 of the electrode blade 1612 is preferably also insulated, here preferably with FEP”); forming at least one light-guiding element (see [0070], for tip 1602 which is insulated with various dialectic coatings to guide the light, and the tip 1602 can have various shapes to aid in dispersion of light, such as a curvature or taper as best illustrated in Fig. 19C and 19D) on at least one of the electrosurgical blade (1612) or the dielectric layer ([0070]); optically coupling a distal end of an optic (waveguide 1608) to the proximal end of the electrosurgical blade (1612); and arranging a light source (LED board 1606) at a proximal end of the optic (1608) to provide light that is guided through the optic ([0072]) and the at least one light-guiding element (i.e. various dialectic coatings and shapes to aid in dispersion of light, such as a curvature or taper) to illuminate an area around the distal end of the electrosurgical blade (1612; [0071]-[0072]; [0075], “an optical element such as a lens mounted in front of the illumination element such as an LED to direct and shape the light onto the surgical field”). 
Vayser is silent regarding wherein forming at least one light-guiding element includes forming at least one groove on the electrosurgical blade as the at least one light-guiding element.
However, in the same field of endeavor, Tolosa teaches a similar device (Figs. 1-3) comprising an optical waveguide (100 in Fig. 1) integrated into a multielectrode array (MEA) (Fig. 2). As best illustrated in Figure 2, the device includes a multilayer body (118) having a third layer (118c) which provides optical channels (114) and a light source/light detector (116) of the optical waveguide. In order to provide the optical channels (114), the channel walls may be etched away along the length of the guide ([0024]). In a second method of formation, Tolosa teaches “the channel walls can be etched away in specific regions along the guide or lapses in deposition of the channel wall (outer nozzle) can be programmed into the deposition pattern” ([0025]). This configuration provides multiple paths for the light delivery system allowing the system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Vayser to include forming at least one groove on the electrosurgical blade as the at least one light-guiding element, as taught by Tolosa in order to provide multiple paths for the light delivery system allowing the system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device.
It is the Examiner’s position that the electrosurgical device as taught by Vayser in view of Tolosa would necessarily meet the limitations of the method as claimed in claim 15, as such method steps would naturally produce the device of Vayser in view of Tolosa. 
Regarding claim 16, Vayser in view of Tolosa disclose all of the limitations of the method according to claim 15. Vayser (Figs. 16A-16D; also see 19A-19D) further discloses comprising forming the optic (waveguide 1608) to include a lens at the proximal end of the optic ([0071], “The distal portion of the waveguide may include a lens, a plurality of lenslets or other optical features which help shape the light emitted therefrom”; [0075], “an optical element such as a lens mounted in front of the illumination element such as an LED to direct and shape the light onto the surgical field”). The electrosurgical device as taught by Vayser in view of Tolosa would necessarily meet the limitations of the method as claimed in claim 16, as such method steps would naturally produce the device of Vayser in view of Tolosa.
Regarding claim 18, Vayser in view of Tolosa disclose all of the limitations of the method according to claim 15. Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein coating an electrosurgical blade with a dielectric layer further comprises forming a multi-layered dielectric ([0070], “distal section 1616 is preferably insulated with a layer of material, here preferably a glass coating… tip [1602] is preferably insulated by a Teflon (polytetrafluorinated ethylene, PTFE) coating… [and] middle section 1614 of the electrode blade 1612 is preferably also insulated, here preferably with FEP”; as broadly claimed, the tip 1602 is insulated by a Teflon coating and the distal section 1616 is preferably insulated with an additional layer of material, such as glass, and middle section 1614 is also insulated, here preferably with FEP, thereby meeting the limitation of a multi-layered dielectric). The electrosurgical device as taught by Vayser in view of Tolosa would necessarily meet the limitations of the method as claimed in claim 18, as such method steps would naturally produce the device of Vayser in view of Tolosa.
Regarding claim 19, Vayser in view of Tolosa disclose all of the limitations of the method according to claim 18. Vayser (Figs. 16A-16D; also see 19A-19D) further discloses wherein coating an electrosurgical blade (electrode blade 1612) with a dielectric layer further comprises forming at least one optical fiber ([0077], “the illumination element may be a fiber optic or fiber bundle…a fiber optic may input light to the waveguide from an external source”) in the multi-layered dielectric as the at least one light-guiding element ([0073], “A layer of FEP cladding is disposed over the waveguide and may be heat shrunk down on the two halves, thereby securing the two together”; as broadly claimed, the claim does not limit the layers of the multi-layered dielectric coating to being in direct contact with one another, therefore FEP cladding 1604 may comprise an additional layer of the multi-layered dielectric coating, thereby meeting the limitations of the claim). The electrosurgical device as taught by Vayser in view of Tolosa would necessarily meet the limitations of the method as claimed in claim 19, as such method steps would naturally produce the device of Vayser in view of Tolosa.
Regarding claim 21, Vayser in view of Tolosa teach all of the limitations of the electrosurgical device according to claim 15. In view of the prior modification of Vayser in view of Tolosa, Tolosa further teaches wherein forming at least one light-guiding element further comprises forming at least one pattern on the electrosurgical blade as the at least one light- guiding element ([0025], “the channel walls can be etched away in specific regions along the guide or lapses in deposition of the channel wall (outer nozzle) can be programmed into the deposition pattern;” [0024]). As broadly claimed, Tolosa provides a pattern (i.e. provided by the etching and channels), thereby meeting the limitations of the claim. 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser in view of Tolosa and further in view of Hoelen (WO 2006/043195 A1).
Regarding claim 4, Vayser in view of Tolosa teach all of the limitations of the electrosurgical device according to claim 3, but are silent regarding wherein the lens is a collimator total internal reflection (TIR) lens.
However, in the same field of endeavor, Hoelen teaches a similar lighting system (100 in Fig. 1a) comprising a collimator total internal reflection (TIR) lens (collimator 109 in Fig. 1a) “having surfaces that achieve total internal reflection (TIR) of the light emitted from the LED array. The collimator is made of a transparent dielectric preferably made of Polymethyl Methacrylate (PMMA) and shaped such that it defines an entry aperture 108 for the light emitted from the LED's 101 and an exit aperture 110 for the collimated light” (pages 5-6).  Hoelen further teaches this configuration advantageously increases efficiency “when the collimator 109 provides TIR, as compared to a reference device having an aluminum coated reflector (reflection coefficient of 85%) that is filled with a dielectric” (page 6) and further enhances color homogeneity of the output light, thereby improving efficiency of the LED light source, and increasing control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lens as taught by Vayser in view of Tolosa to include a collimator total internal reflection (TIR) lens, as taught by Hoelen in order to advantageously increase efficiency and enhance color homogeneity of the output light, thereby improving efficiency of the LED light source, and increasing control.
Regarding claim 17, Vayser in view of Tolosa teach all of the limitations of the method according to claim 16, but are silent regarding wherein arranging a light source further comprises arranging the light source relative to the lens of the optic such that total internal reflection (TTR) of the light occurs in the optic.
However, in the same field of endeavor, Hoelen teaches a similar lighting system (100 in Fig. 1a) comprising a collimator total internal reflection (TIR) lens (collimator 109 in Fig. 1a) arranged “having surfaces that achieve total internal reflection (TIR) of the light emitted from the LED array. The collimator is made of a transparent dielectric preferably made of Polymethyl Methacrylate (PMMA) and shaped such that it defines an entry aperture 108 for the light emitted from the LED's 101 and an exit aperture 110 for the collimated light” (pages 5-6).  Hoelen further teaches this configuration advantageously increases efficiency “when the collimator 109 provides TIR, as compared to a reference device having an aluminum coated reflector (reflection coefficient of 85%) that is filled with a dielectric” (page 6) and further enhances color homogeneity of the output light, thereby improving efficiency of the LED light source, and increasing control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Vayser in view of Tolosa to include wherein arranging a light source further comprises arranging the light source relative to the lens of the optic such that total internal reflection (TTR) of the light occurs in the optic, as taught by Hoelen in order to advantageously increase efficiency and enhance color homogeneity of the output light, thereby improving efficiency of the LED light source, and increasing control.
Response to Arguments
Applicant's arguments filed July 27, 2022, have been fully considered but they are not persuasive. 
In response to applicant's argument (page 8) that Tolosa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tolosa is provided as a teaching reference to cure the deficiencies of Vayser. Vayser discloses all of the limitations of the electrosurgical device according to claim 1, but is silent regarding the “at least one grove” as now claimed in independent claim 1. Tolosa provides a relevant teaching supporting why one of ordinary skill in the art would have been motivated to modify Vayser to include at least one groove. 
Further, applicant’s arguments (pages 8-9) that “Tolosa is not reasonably pertinent to the problem faced by the present application” and that, “Tolosa has nothing to do with "illuminating" an area to aid in visualization. Rather, the light provided by the device of Tolosa is used to treat sensitive tissues with specific wavelengths of light. … [and has] no relevance to illuminating a surgical area for electrosurgical dissection of tissue” are not persuasive. As discussed above, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tolosa is provided as a teaching reference to cure the deficiencies of Vayser. Vayser discloses all of the limitations of the electrosurgical device according to claim 1, but is silent regarding the “at least one grove” as now claimed. Tolosa provides a relevant teaching supporting why one of ordinary skill in the art would have been motivated to modify Vayser to include at least one groove. 
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Vayser discloses at least one of the electrosurgical blade (1612) or the dielectric coating including at least one light-guiding element (see [0070], for tip 1602 which is insulated with various dialectic coatings to guide the light, and the tip 1602 can have various shapes to aid in dispersion of light, such as a curvature or taper as best illustrated in Fig. 19C and 19D) and a light source (LED board 1606) arranged at the proximal end of the optic (1608) and configured to provide light that is guided through the optic ([0072]) and the at least one light-guiding element (i.e. various dialectic coatings and shapes to aid in dispersion of light, such as a curvature or taper) to illuminate an area around the distal end of the electrosurgical blade (1612; [0071]-[0072]; [0075], “an optical element such as a lens mounted in front of the illumination element such as an LED to direct and shape the light onto the surgical field”). Vayser discloses a light to illuminate the surgical area and a light guiding element, but is silent regarding the at lest one groove. Tolosa is relied upon to teach another well known light guiding element (i.e. a groove). The configuration of Tolosa provides multiple paths for the light delivery system allowing the system to deliver multiple wavelengths as needed and in multiple areas, all with a minimal device footprint ([0007]; [0011]), thereby increasing control, versatility and compactness of the device.
Further, applicant has argued (page 9), “the light provided by Tolosa is used to treat sensitive tissue and therefore the device would not teach one skilled in the art anything regarding illumination of a surgical area.” Applicant believes (page 9), “[t]here is simply no need to illuminate "multiple areas" when Vayser includes only single cutting blade that by definition can only be in a single given "area," nor does the provision of "multiple wavelengths" provide any benefit to the cutting blade of Vayser (as opposed to the use of different wavelengths to treat light-sensitive tissue in Tolosa). Applicant therefore respectfully submits that even if one skilled in the art would looked to the system of Tolosa, the reference would have provided no reasoned basis to modify Vayser to be configured as claimed.” It is the Examiner’s position that these further arguments are not persuasive for the reasons explained above. Although Tolosa may provide light to treat sensitive tissue, this does not preclude Tolosa from providing a teaching that cures the deficiencies of Vayser as discussed above. Regarding applicant’s arguments that there is no need to illuminate multiple areas and the provision of multiple wavelengths does not provide any benefit to the cutting blade of Vayser, applicant is directed towards the amended claim language in claim 1 that specifically recites “at least one groove.” As broadly claimed, the independent claim requires at least one groove with the option of more than one groove on the electrosurgical blade. Therefore, it would be reasonable to provide multiple grooves capable of providing multiple wavelengths depending on the intended application of light and treatment. As currently written, it is contemplated that the multiple grooves may illuminate different portions of the electrosurgical blade. 
It is the Examiner’s position that the 103 rejection of Vayser in view of Tolosa is proper and meets each and every limitation of the device as claimed in independent claim 1. 
Applicant’s arguments (page 10) regarding claim 6 are not persuasive in view of the new rejection necessitated by the amendment. 
It is the Examiner’s position that Vayser et al., (U.S. PGPub. No. 2016/0157920) in view of Tolosa et al., (U.S. PGPub. No. 2014/0277296) teach each and every limitation of the device according to claims 1 and 6 and the method according to claim 15. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794